Citation Nr: 1449650	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing has been associated with the Veteran's claims folder. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim in the Veteran's case.


FINDINGS OF FACT

1.  Tinnitus is attributable to in-service noise exposure.

2.  Right ear hearing loss disability was not manifest during service or within one year of separation.  Right sensorineural hearing loss disability is not attributable to service.

3.  The Veteran's left ear hearing loss disability has been shown to be manifested by no worse than Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Right ear hearing loss disability was not incurred in or aggravated by service and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2014).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the issue of an increased initial evaluation for service-connected left ear hearing loss, because the September 2011 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, supra, at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because the March 2012 Statement of the Case (SOC) provided the Veteran with rating criteria for rating hearing impairment.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected left ear hearing loss disability.

With respect to the Veteran's service connection claim, VA, prior to the initial adjudication of the claim, sent a letter to him in December 2010 that informed him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The Veteran was also informed that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies and was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  In addition, the Veteran was informed of how VA calculates disability ratings and was provided notice as to the types of evidence necessary to establish an effective date in the event of award of the benefit sought per the requirements set forth by the Court in Dingess. 

In addition, it is noted that during the April 2014 hearing before the undersigned, the presiding VLJ inquired as to whether there was any additional outstanding evidence that the Veteran could obtain and submit in support of his claim.  The VLJ held the case open for 30 days to allow the Veteran to submit more evidence.  (The record does not show that he identified or has since submitted any such evidence).  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records. 

A VA examination and opinion with respect to the issues on appeal were obtained in August 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  The examiner also provided well-supported rationale for her stated conclusions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

STRs and the Veteran's DD 214 document that his MOS was an airman in the Navy.  The Board concedes that the Veteran's MOS along with his descriptive statements, regarding standing on the flight deck while plane engines were revved up, indicates that he was exposed to hazardous noise levels in connection with his duties during service. 

The Board notes that STRs are negative for complaints, treatment or diagnosis of tinnitus.

Post-service medical records show that the Veteran currently has tinnitus.  The August 2011 VA examination states the Veteran has a diagnosis of persistent bilateral tinnitus, described as constant ringing in both ears.  The examiner noted that his findings were based on subjective factors and the objective factors are the Veteran's subjective report.  The examiner concluded that since the Veteran's right ear hearing loss is not related to the noise exposure he experienced as an airman then his tinnitus is not related as well.

The evidence of record shows that the Veteran contends that his tinnitus was caused by his exposure to the high levels of noise during service.  During the VA examination and the hearing, the Veteran reported that he noticed a ringing in his ears soon after service, in the 1970s.  The Veteran stated that he has experienced continuous ringing in his ears.
During the hearing, the Veteran testified that when he got out of service he asked an examiner about the ringing in his ears during a hearing examination.  He stated that the examiner replied "stay away from loud noises."  He indicated that the examiner did not seem concerned with his ringing in the ears so he "just shrugged it off".  

After careful review of the evidence, the Board finds that the Veteran has provided competent and credible testimony regarding a nexus between his tinnitus and the ringing in his ears soon after service.  Accordingly, service connection for tinnitus is warranted.

Right ear hearing loss disability

As shown by his DD Form 214 and reported during his recent hearing testimony, the Veteran was an airman.  It is clear from his credible hearing testimony and lay statements that he was exposed to loud noises due to servicing aircraft and standing on the flight deck. 

STRs are negative for complaints, treatment or diagnosis of right ear hearing loss.  On separation examination in March 1970, the Veteran's right ear hearing was found to be normal on examination.  Audiometric testing on the right ear revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5


When examined by VA in August 2011, the Veteran reported onset of symptoms of hearing loss after discharge from the Navy, sometime in the 1970s due to noise exposure from his duties as an airman.  After military service, the Veteran worked as a machinist for 30 years and a cement finisher for 7 years.  Both jobs required him to wear hearing protection and he entered into a hearing conservation program after both jobs.  He also reported using power tools with hearing protection.  

The examination showed that the Veteran currently has right ear hearing loss disability for VA purposes.  The examiner opined that it is less likely than not that the Veteran's right ear hearing loss is due to military noise exposure.  The examiner based her opinion on the presence of normal hearing in the right ear upon separation from military service and no significant threshold shift change between the enlistment examination and the separation examination.  The examiner also notes that the Veteran indicated onset of symptoms as being after discharge from the Navy.  She concluded that although the test results are suggestive of a noise-induced etiology, there is no scientific basis for delayed onset of noise induced hearing loss.   

During the hearing, the Veteran and his wife provided testimony that the Veteran has shown symptoms of a hearing loss disability soon after service.

The Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service as an airman.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has a right ear hearing loss disability.  However, the evidence is against a nexus between the hearing loss disability and service.

The Board reiterates that the March 1970 separation examination is negative for any complaints, diagnoses, or treatment for right ear hearing loss.  Rather, the right ear and audiometric findings were normal.  Moreover, the Veteran stated that his hearing loss did not manifest until after service.  

The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, at no time did any professional relate the Veteran's right ear hearing loss to service.  The August 2011 VA examiner reviewed the claims file, examined the Veteran, and provided adequate rationale for her opinion that there was no nexus between the current right ear hearing loss and the claimed noise exposure in service.  As to right ear hearing loss, the VA examiner noted that the Veteran indicated onset of symptoms as being after discharge from the Navy.  She explained that although the test results are suggestive of a noise-induced etiology, there is no scientific basis for delayed onset of noise induced hearing loss. 

As the VA-authorized examiner explained the reasons for her conclusions based on an accurate characterization of the evidence in the claims file, her opinion is entitled to substantial probative weight.  She based her opinion on her examination of the Veteran, the Veteran's statements and medical evidence indicating there is no scientific basis for delayed onset of noise induced hearing loss.  The only other opinion is that of the Veteran and his wife.  The Veteran and his wife are competent to testify to their observations, and the RO and the VA-authorized examiner conceded the Veteran's in-service noise exposure, as does the Board.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On the question as to whether current right ear hearing loss disability is related to in-service noise exposure, however, the specific, reasoned opinion of the examiner who performed the August 2011 VA-authorized examination is of greater probative weight than the more general assertions of the Veteran and his wife, even assuming the Veteran and his wife's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that the right ear hearing loss disability did not manifest in service and there is no relationship between the current right ear hearing loss disability and the conceded in-service noise exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right ear hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




Evaluation 

Left ear hearing loss disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniformed evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (DC) (2014).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran perfected an appeal to reevaluate his service-connected left ear hearing loss disability.  At the outset, the Board observes that service connection for the disability at issue has been established effective from November 29, 2010, the date he filed the claim.

In this case, the record reflects that the Veteran underwent VA audiometric examination in August 2011.  The relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
20
70
95

Speech audiometry revealed speech recognition ability of 92% in the left ear.

In reviewing the clinical evidence of record, the Board finds that the August 2011 audiological findings demonstrate that a compensable evaluation is not warranted.  In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of the audiometric evaluation reveal that the Veteran had Level I hearing for the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (0 percent) is warranted.  Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2014).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, because the puretone thresholds as found on the August 2011 VA examination do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2014).

The Board has carefully considered the Veteran's contentions.  His assertions of left ear hearing difficulty are insufficient to establish entitlement to a higher evaluation for left ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his left ear hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his left ear hearing loss warrants a higher evaluation, he is not a licensed practitioner and is not competent to establish the specific degree of auditory acuity.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds that the competent findings on audiological evaluation in August 2011 are of greater probative value than the Veteran's statements regarding the severity of his left ear hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's left ear hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation for left ear hearing loss disability, and the claim must be denied.

Extraschedular Consideration

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.










ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to a compensable initial evaluation for left ear hearing loss disability is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


